Cite as 2014 Ark. App. 331

                    ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-1156


                                                  Opinion Delivered   May 28, 2014

BERTHA BELLE GRAVES                               APPEAL FROM THE VAN BUREN
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. DR-2012-59]
V.
                                                  HONORABLE DAVID M. CLARK,
                                                  JUDGE
JAMES JAY GRAVES
                                 APPELLEE         DISMISSED



                               ROBIN F. WYNNE, Judge


       Bertha Belle Graves appeals from the trial court’s denial of her motion for new trial in

the parties’ divorce action. She argues on appeal that the trial court erred by denying her

motion because there was no corroboration of grounds, the guardianship of the person and

estate of appellee James Jay Graves is void, and the settlement agreement entered into by the

parties was obtained as a result of duress and coercion. We must dismiss the appeal for lack

of a final order.

       An appeal may be taken only from a final judgment or decree entered by the trial

court. Ark. R. App. P.–Civ. 2(a)(1) (2013). Whether an order is final and appealable is a

jurisdictional question that may be raised by this court sua sponte. See Lamont v. Healthcare

Capital, Inc., 2013 Ark. App. 283. For a judgment to be final, it must dismiss the parties from

the court, discharge them from the action, or conclude their rights to the subject matter in
                                  Cite as 2014 Ark. App. 331

controversy. Roberts v. Roberts, 70 Ark. App. 94, 14 S.W.3d 529 (2000). Thus, the order

must put the trial court’s directive into execution, ending the litigation or a separable branch

of it. Id.

       The decree orders the parties to agree to a division of their property within fifteen days

of the filing of the decree and states that any property not agreed on is to be sold at auction,

with the proceeds divided between the parties. However, the decree also states that “[i]f after

the sale either party is not satisfied that all items were in fact returned, they have the right to

request a hearing on the issue of the missing items.” The decree does not fully dispose of the

parties’ property and explicitly contemplates the possibility of future litigation with regard to

the subject matter in controversy. The decree is not final for the purposes of appeal;

therefore, the appeal must be dismissed.

       Dismissed.

       WALMSLEY and HARRISON, JJ., agree.

       Worsham Law Firm, P.A., by: Richard E. Worsham, for appellant.

       Jensen Young & Houston, PLLC, by: Terence C. Jensen, for appellee.




                                                2